In a negligence action to recover damages for personal injuries, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Samenga, J.), entered July 29, 1980, as denied their motion to dismiss the action for lack of jurisdiction. Order affirmed, insofar as appealed from, without costs or disbursements. Defendants failed to object to the assertion over them of quasi in rem jurisdiction by a preanswer motion or in their answer, and must therefore be deemed to have waived the objection (see CPLR 3211, subd [e]; Gager v White, 53 NY2d 475, 483; Kalman v Neuman, 80 AD2d 116, 125). Defendants’ affidavit in opposition to plaintiff’s application for the order of attachment on which quasi in rem jurisdiction is *759based did not preserve the point, since the objection was made before the action was commenced. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.